871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.Horace STONE;  Stone & Richardson;  Horace Cotton,Defendants-Appellees.
No. 88-1635.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff Wrenn appeals pro se from the district court's order dismissing this diversity case.  28 U.S.C. Sec. 1332.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prolific litigant.  The defendants are attorneys who represented the plaintiff in some of his litigation.  In his complaint, the plaintiff alleged that the defendants committed legal malpractice in one of those cases.


3
During discovery, the district court ordered the plaintiff to file answers to the defendants' interrogatories by a certain date.  The defendants filed a motion to dismiss, alleging that the plaintiff had failed to file the interrogatories.  The plaintiff responded by supplying a copy of answers to the interrogatories which contained the wrong case number.  The plaintiff had served these answers on the defendants but had not filed them with the court.  The district court held a hearing and concluded that the plaintiff had engaged in dilatory tactics and failed to obey the order of the court.  The court therefore dismissed the case under Fed.R.Civ.P. 41(b).


4
The standard of review of a dismissal for failure to prosecute is an abuse of discretion.   Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir) (per curiam).  Wrenn is a most litigious individual.  In considering the litigant's good faith prosecution of this action, the court, in its disposition, is cognizant of his prior record of thirty-nine lawsuits plus numerous other administrative actions against a total of 152 defendant entities.   Wrenn v. Gould, 808 F.2d 493, 497 n. 2 (6th Cri.1977), cert. denied, 108 S.Ct. 1032 (1988).  Accordingly, it appearing that appellant failed to answer the defendants' interrogatories, the district court properly dismissed the case.


5
The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.